Citation Nr: 1741367	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a May 2014 hearing before another Veterans Law Judge.  A transcript of the hearing is associated with the record.  In May 2017, after being notified that that Veterans Law Judge was not available to participate in this appeal, the Veteran and his attorney were afforded an opportunity for another hearing, which they declined.  This matter was previously before the Board in July 2014 and was remanded for further development.

The issue of entitlement to service connection for an autoimmune disorder has been raised by the record in an August 1998 statement, and throughout the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Throughout the record the Veteran alleges several theories of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran contends that his gunshot wound from Vietnam caused an infection and in turn resulted in an autoimmune disorder.  The Veteran claims that this autoimmune disorder led to his sudden onset of hearing loss in 1997.  An April 2002 treatment note states that the Veteran's history of rapidly progressive hearing loss may have been autoimmune.  Additionally, an April 2003 treatment note states that the Veteran has multiple autoimmune processes.  However, the RO has not adjudicated whether the Veteran has an autoimmune disorder and if so, its etiology.  Therefore, on remand, the RO must first adjudicate the Veteran's claim for entitlement to service connection for an autoimmune disorder. 

In July 2014, this matter was remanded by the Board for a new VA examination.  However, the examiner failed to provide an adequate rationale for why the Veteran's bilateral hearing loss and tinnitus were not caused by his gunshot wound.  The examiner only stated that the Veteran's separation audiogram did not note significant threshold shifts to denote hearing loss upon exiting the military.  Additionally, the examiner did not discuss the Veteran's contention, as well as the medical evidence and opinions provided by the Veteran, that his bilateral hearing loss and tinnitus is the result of some unknown autoimmune disease or his non-service connected lupus.  

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Thereby, an addendum opinion must be obtained.

The September 2014 examiner did note that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  As the resolution of the claim for entitlement for service connection for bilateral hearing loss might be determinative of the tinnitus claim, the issues are inextricably intertwined, and the tinnitus issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Initially adjudicate the issue of the Veteran's entitlement to service connection for an autoimmune disorder, to include scheduling the Veteran for a VA examination in accordance with the instructions below.  

After reviewing the Veteran's claims file and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 
  
a) The examiner must first identify all diagnosed autoimmune disorders present during the period of the claim (from June 2005 to the present). 

b) Is it at least as likely as not (a 50 percent probability or greater), that any autoimmune disorder began in service, was caused by service, or is otherwise related to his military service?  

c)  Is it at least as likely as not (50 percent or greater probability) that any autoimmune disorder was caused by any of the Veteran's other service connected disabilities (gunshot wound, fracture of the right ischium, and meralgia paresthetica of the right lower extremity)?

d)  Is it at least as likely as not (50 percent or greater probability) that any autoimmune disorder was permanently worsened (aggravated) by any of the Veteran's other service connected disabilities (gunshot wound, fracture of the right ischium, and meralgia paresthetica of the right lower extremity)?

The examiner must specifically discuss the medical evidence of record indicating that the Veteran had an autoimmune disorder as well as the Veteran's contentions that he obtained an infection due to his gunshot wound which caused such a disorder.  The examiner should not base any opinions on the absence of service treatment records.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

3. Notice of the determination of entitlement to service connection for an autoimmune disorder and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

4. After the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the September 2014 examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.  A new examination of the Veteran is only required if the medical professional providing the opinion finds one is necessary.

5.  After reviewing the Veteran's claims file and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by any autoimmune disorder?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was permanently worsened (aggravated) by any by any autoimmune disorder?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by any of the Veteran's other service connected disabilities (gunshot wound, fracture of the right ischium, and meralgia paresthetica of the right lower extremity)?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was permanently worsened (aggravated) by any of the Veteran's other service connected disabilities (gunshot wound, fracture of the right ischium, and meralgia paresthetica of the right lower extremity)?

The examiner should specifically discuss the Veteran's contentions and the medical evidence submitted that his bilateral hearing loss is related to an infection/autoimmune disorder suffered from his gunshot wound.

The examiner should not base any opinions on the absence of service treatment records.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

If the examiner feels an examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

7.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






